TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00662-CV


Chris Traylor, in his official capacity as Commissioner of the Texas Department of Aging
and Disability Services and Thomas Suehs, in his official capacity as Executive
Commissioner of the Texas Health and Human Services Commission, Appellants

v.


Angels of Care Senior Home Health Care Corporation; and John Clark, by and through
his Guardian, Steve Clark, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

 NO. D-1-GN-10-001235, HONORABLE GISELA TRIANA-DOYAL, JUDGE PRESIDING



O R D E R
This Court finds that an appeal from an interlocutory order has been perfected in this
cause, docketed as cause no. 03-10-00662-CV in this Court; and that entering an injunction order,
as set forth below, is necessary to preserve the parties' rights until disposition of the appeal or further
order of this Court.  Accordingly, pursuant to rule 29.3 of the Texas Rules of Appellate Procedure,
this Court makes and enters the following injunction order:
It is ordered that the Texas Department of Aging and Disability Services,
Commissioner Chris Traylor, and their employees and agents, are temporarily restrained and
enjoined from terminating or allowing to expire Angels of Care contracts identified by vendor
number 001015449 and 001014791 until further order of this Court.
It is ordered September 30, 2010. 		

  						J. Woodfin Jones, Chief Justice